                 Case 19-16788-elf                   Doc          Filed 05/21/21 Entered 05/21/21 15:16:48                                  Desc Main
   Fill in this information to identify the case:                  Document     Page 1 of 9
Debtor 1                 Heather N Lightle & Thomas J Lightle
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Eastern District of Pennsylvania
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1916788
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                       12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                             3
                                                                                                   Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                   Date of payment change:
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                             07/01/2021
                                                                                                                                              _____________


                                                                                                  New total payment:
                                                                                                                                              1727.09
                                                                                                                                             $________________
                                                                                                  Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      6 ____
                                                                    ____ 7 ____
                                                                            8 ____
                                                                                5

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

               No
            
            ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                                           589.93
                Current escrow payment: $ _________________                                                                       631.27
                                                                                                            New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
            
            ✔   No
               Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                Current interest rate: __________________%                                      New interest rate: __________________%

                Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                New mortgage payment: $ _________________
 Official Form 410S1                                                    Notice of Mortgage Payment Change                                               page 1
             Heather N Lightle & Thomas J Lightle                                                   1916788
        Case 19-16788-elf                Doc Filed        05/21/21 Entered 05/21/21
             ________________________________________________________
      Debtor 1
             First Name         Middle Name        Last Name
                                                                             Case number15:16:48            Desc Main
                                                                                        (if known) ______________________

                                                  Document        Page 2 of 9
 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Tavon Taylor
      ______________________________________________________________
      Signature
                                                                                      05/21/2021
                                                                                Date _______________




 Print:______________________________________________________________
        TAYLOR,TAVON                                                             VP Loan Documentation
                                                                                ____________________________________________________________
        First Name            Middle Name             Last Name                 Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                  Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                      State        ZIP Code



                     800-274-7025                                                NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                        ____________________________________________________________
                                                                                Email




Official Form 410S1                                     Notice of Mortgage Payment Change                                              page 2
           Case 19-16788-elf             Doc      Filed 05/21/21 Entered 05/21/21 15:16:48                 Desc Main
                                                   Document
                        UNITED STATES BANKRUPTCY COURT          Page 3 of 9

                                                     Eastern District of Pennsylvania


                                                      Chapter 13 No. 1916788
                                                      Judge: Eric L. Frank

In re:
Heather N Lightle & Thomas J Lightle
                                             Debtor(s).

                                             CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before May 24, 2021 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                                By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                       Heather N Lightle & Thomas J Lightle
                                       1314 7th Avenue

                                       Swarthmore PA 19081



                                       By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                       N/A




Debtor’s Attorney:                     By Court's CM/ECF system registered email address
                                       N/A




                                       By Court's CM/ECF system registered email address
                                       BRAD J. SADEK
                                       Sadek and Cooper
                                       1315 Walnut Street
                                       Suite 502
                                       Philadelphia PA 19107


Trustee:                               By Court's CM/ECF system registered email address
                                       WILLIAM C. MILLER, Esq.
                                       Chapter 13 Trustee
                                       P.O. Box 1229

                                       Philadelphia PA 19105

                                                           _______________________________________________
                                                           /s/Tavon Taylor
                                                           VP Loan Documentation
                                                           Wells Fargo Bank, N.A.
     Case 19-16788-elf         Doc      Filed 05/21/21      Entered 05/21/21 15:16:48            Desc Main
                                           Document
                       Return Mail Operations              Page 4 of 9
                       PO Box 14547
                       Des Moines, IA 50306-4547




    HEATHER LIGHTLE
    THOMAS LIGHTLE
    1314 7TH AVE
    SWARTHMORE PA 19081-2821




What you need to know about your escrow account
You may still be recovering from the impact of COVID-19. We understand that you’ve been focused on what
matters most — your health and the health and safety of the people you care for — so we’re providing some
information about your escrow account.

You may still be on payment suspension. Your payment may change during this time because of this escrow
analysis. Rest assured that at the end of your payment suspension, we will work with you on next steps, including
ways to pay an escrow shortage.

We’ll continue to analyze your account
Throughout this payment suspension period, we’ll continue to analyze your account and pay your tax bills,
insurance bills, or both. The enclosed statement provides a complete summary of your most recent escrow activity
and explains any changes that have occurred with your escrow bills as we look to the upcoming year.

We’re here to help
We know that this has been a difficult time. If you have questions, please call us at the number listed on the
enclosed escrow review statement.
Case 19-16788-elf   Doc   Filed 05/21/21 Entered 05/21/21 15:16:48   Desc Main
                           Document     Page 5 of 9
           Case 19-16788-elf               Doc        Filed 05/21/21          Entered 05/21/21 15:16:48 Desc Main
                                                     Document
                                 Return Mail Operations                      Page 6 ofEscrow
                                                                                       9     Review Statement
                                 PO Box 14547
                                                                                           For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                           Statement Date:                                      May 11, 2021
                                                                                           Loan number:
                                                                                           Property address:
                                                                                                1314 7TH AVE
                                                                                                SWARTHMORE PA 19081


                                                                                           Customer Service
                                                                                                 Online                           Telephone
                                                                                                 wellsfargo.com                   1-800-340-0473
          HEATHER LIGHTLE
                                                                                                 Correspondence                   Hours of operation
          THOMAS LIGHTLE                                                                         PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
          1314 7TH AVE                                                                           Des Moines, IA 50306
          SWARTHMORE PA 19081-2821                                                               To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                    We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                               $403.56
        fall below the required minimum balance. This means there is a shortage.

     • Payments: As of the July 1, 2021 payment, the contractual portion of the
        escrow payment increases.



  Part 1 - Mortgage payment

       Option 1                  Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  06/01/2021 payment date   the 07/01/2021 payment
                                                                                                Option 1: No action required
 Principal and/or interest                $1,095.82                 $1,095.82

 Escrow payment                             $589.93                   $631.27               Starting July 1, 2021 the new contractual payment
 Total payment amount
                                                                                            amount will be $1,727.09
                                         $1,685.75                 $1,727.09

       Option 2                  Pay the shortage amount of $403.56

                                  Previous payment through New payment beginning with
                                  06/01/2021 payment date   the 07/01/2021 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                $1,095.82                 $1,095.82

 Escrow payment                             $589.93                   $597.64               Starting July 1, 2021 the new contractual payment
 Total payment amount                                                                       amount will be $1,693.46
                                         $1,685.75                $1,693.46




                                                      See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for 403.56 to the address that appears on this coupon.
  HEATHER LIGHTLE
  THOMAS LIGHTLE                                                  This payment must be received no later than July 1, 2021.


              Wells Fargo Home Mortgage
              PO Box 14538
              Des Moines, IA 50306-3538




        936                            4 10 02 00168575 00169346 00208931 00040356 3
                                                                                                                                               Page 2 of 3
             Case 19-16788-elf               Doc        Filed 05/21/21 Entered 05/21/21 15:16:48LoanDesc Main
                                                                                                     Number:
                                                         Document     Page 7 of 9
     Part 2 - Payment calculations
For the past review period, the amount of the escrow items was $1,848.81. For the coming year, we expect the amount paid from escrow to be
$7,171.85.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                        New monthly
                                      01/19 - 12/19     11/19 - 10/20        11/20 - 05/21   07/21 - 06/22
                                                                                                                       # of               escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                      months              amount

Property taxes                             $5,194.25         $5,270.08           $1,848.81     $5,202.85       ÷         12        =         $433.57
Property insurance                         $1,708.00         $1,969.00              $0.00       $1,969.00      ÷         12        =          $164.08
Total taxes and insurance                  $6,902.25         $7,239.08           $1,848.81      $7,171.85      ÷         12        =         $597.64
Escrow shortage                              $315.88             $0.00             $101.15      $403.56        ÷         12        =           $33.63**

Total escrow                                $7,218.13        $7,239.08           $1,949.96      $7,575.41      ÷         12        =          $631.27


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                    (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance November, 2021                                      $457.54         table)

Bankruptcy adjustment‡                                                 +           $334.18

Minimum balance for the escrow account†                                 -         $1,195.28         (Calculated as: $597.64 X 2 months)


Escrow shortage                                                        =          -$403.56


‡
 This adjustment of $334.18, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.
†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.
             Case 19-16788-elf              Doc          Filed 05/21/21 Entered 05/21/21 15:16:48 Desc Main                                                Page 3 of 3
                                                          Document     Page 8 of 9               Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from July, 2021 to June, 2022
                                          What we
                Payments to               expect to                                                                   Projected escrow        Balance required
Date              escrow                   pay out         Description                                                    balance              in the account
Jun 2021                                                   Starting balance                                                $2,792.38                    $3,530.12
Jul 2021              $597.64                   $0.00                                                                      $3,390.02                    $4,127.76
Aug 2021              $597.64                $3,354.04     RIDLEY SD (6)(S)                                                  $633.62                    $1,371.36
Sep 2021              $597.64                   $0.00                                                                       $1,231.26                   $1,969.00
Oct 2021              $597.64                   $0.00                                                                      $1,828.90                    $2,566.64
Nov 2021              $597.64                $1,969.00      LIBERTY MUTUAL                                                   $457.54                $1,195.28
Dec 2021              $597.64                   $0.00                                                                       $1,055.18                   $1,792.92
Jan 2022              $597.64                   $0.00                                                                       $1,652.82                   $2,390.56
Feb 2022              $597.64                  $431.21     DELAWARE COUNTY (5)                                              $1,819.25                   $2,556.99
Mar 2022              $597.64                $1,417.60     RIDLEY TOWNSHIP (6)                                               $999.29                    $1,737.03
Apr 2022              $597.64                   $0.00                                                                       $1,596.93                   $2,334.67
May 2022              $597.64                   $0.00                                                                       $2,194.57                   $2,932.31
Jun 2022              $597.64                   $0.00                                                                      $2,792.21                    $3,529.95

Totals              $7,171.68                $7,171.85



  Part 4 - Escrow account history
Escrow account activity from November, 2020 to June, 2021
                        Deposits to escrow                    Payments from escrow                                                      Escrow balance
   Date        Actual      Projected Difference           Actual   Projected Difference               Description           Actual         Projected Difference
Nov 2020                                                                                           Starting Balance        -$1,803.82      $2,326.08       -$4,129.90
Nov 2020         $575.19        $581.50        -$6.31        $0.00     $1,708.00      -$1,708.00   LIBERTY MUTUAL           -$1,228.63      $1,199.58      -$2,428.21

Dec 2020           $0.00        $581.50     -$581.50         $0.00            $0.00       $0.00                             -$1,228.63      $1,781.08      -$3,009.71

Jan 2021         $575.19        $581.50        -$6.31        $0.00            $0.00       $0.00                              -$653.44      $2,362.58       -$3,016.02

Feb 2021           $0.00        $581.50     -$581.50        $431.21      $472.13        -$40.92    DELAWARE COUNTY (5)     -$1,084.65       $2,471.95      -$3,556.60

Mar 2021         $575.19        $581.50        -$6.31     $1,417.60     $1,443.91        -$26.31   RIDLEY TOWNSHIP (6)      -$1,927.06      $1,609.54      -$3,536.60

Apr 2021           $0.00        $581.50     -$581.50         $0.00            $0.00       $0.00                             -$1,927.06      $2,191.04      -$4,118.10

May 2021        $4,129.51       $581.50    $3,548.01         $0.00            $0.00       $0.00                             $2,202.45       $2,772.54       -$570.09
(estimate)

Jun 2021         $589.93        $581.50        $8.43         $0.00            $0.00       $0.00                             $2,792.38      $3,354.04         -$561.66
(estimate)

Totals         $6,445.01    $4,652.00       $1,793.01     $1,848.81    $3,624.04      -$1,775.23




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 9/19
Case 19-16788-elf   Doc   Filed 05/21/21 Entered 05/21/21 15:16:48   Desc Main
                           Document     Page 9 of 9
